Title: From John Adams to Richard Rush, 24 September 1818
From: Adams, John
To: Rush, Richard



Dear Mr Rush
Quincy Sep. 24. 1818

The Procrastination of Old Age must be my only Apology for So long for So long neglecting to acknowledge Several kind obliging and excellent Letters from your friendly Pen.
And even now I am arroused to write a Simple Introduction to two Gentlemen Travellers.
One is the Bearer, Mr Elliot, a Son of one of our must oppulent and respectable Citizens in Boston, Samuel Elliot Esqr. I believe you will be pleased with his manners and Accomplishments.
Another is Mr Tichenor a native of Boston, and a Gentleman who Unites in an uncommon degree the graces of polished Life, with the most extensive Proficiency in Litterature. He has travelled much in Europe and is now in Spain: but will Soon be in England.
These are no vulgar or common American Travellers, and I think you may depend upon it, You will never repent on any Attentions or Civilities you may do them the honour to bestow upon them.
The Secretary of State is here with his Lady on a Visit of a Fortnight or So. But his Parents can obtain but a few hours of their Society.
There is a wonderfull Calm in our Ocean. And a mighty respect is Shown to the Secretary: but I am much mistaken, if like his Father he does not
Incidere per Ignes Suppositos cineri doloso.
With constant Esteem & Affection I have the honour / to be, Sir your Sincere Friend
John Adams.